Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 25-33 and 35-39 are allowed.  
Claim 25 is allowed since none of the prior art, alone or in combination, teaches a display apparatus including: 
(A) a frame that is mounted on a head of an observer; 
(B) an image display device that is attached to the frame; and 
(C) a light regulating device that regulates a light amount of external light incident from an outside, 
wherein the image display device includes: 
(a) an image forming device; and 
(b) an optical device that includes a virtual image forming region where a virtual image is formed based on light emitted from the image forming device, 
wherein the virtual image forming region of the optical device overlaps the light regulating device, 
wherein, when the virtual image is formed in a portion of the virtual image forming region based on the light emitted from the image forming device, the light regulating device is controlled so that a light shielding ratio of a virtual image projection region of the light regulating device where a projection image of the virtual image to the light regulating device is included is higher than a light shielding ratio of the other region of the light regulating device, 
wherein a virtual image of a test pattern is displayed in the virtual image forming region of the optical device based on the test pattern emitted from the image forming 
wherein the virtual image of the test pattern and a high light shielding ratio region of the light regulating device are moved relative to each other so that the virtual image of the test pattern observed by the observer and the high light shielding ratio region of the light regulating device observed by the observer overlap each other, 
wherein a virtual rectangle circumscribing the virtual image formed in the optical device has a first lateral length and a first longitudinal length, and a shape of the virtual image projection region of the light regulating device is set to be a shape of a rectangle having a second lateral length and a second longitudinal length, and comparisons are determined between the first and second lateral length and between the first and second longitudinal length.  
Claim 37 is allowed for similar reasons as claim 25.  
Claims 26-33, 35-36 and 38-39 are allowed for being dependent upon aforementioned independent claims 25 and 37.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624